Laughlin, J. (dissenting):
The complaint shows that plaintiff was employed as fore-lady by a feather manufacturer and had followed that line of employment for upwards of twenty "years and was well and favorably known therein; that the defendant worked for the same employer and at' the same place and that the slanderous words were uttered in the presence of the employer and at his place of business where they performed their services. In the light of these facts I am of; opinion that the fair import of the words constituted a criminal charge against the plaintiff affecting her in her vocation, but if- not, the allegation that plaintiff *705was charged with a theft should he deemed a sufficient innuendo with respect to the meaning of the words quoted.
I, therefore, dissent and vote to affirm.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of costs.